The motion of the United States for an interlocutory *835decree is granted. Pursuant to the decision of this Court rendered June 2, 1947, 331 U. S. 440, it is hereby ORDERED, ADJUDGED, AND DECREED as follows:
1. The United States is now and at all times herein material has been the owner in fee and entitled to the possession of Section 36 of Township 58, North of Range 100, West of the Sixth Principal Meridian, located in Park County, Wyoming.
2. The defendants have no right, title, or interest in or to said land or any part thereof.
3. The defendants are hereby perpetually enjoined from asserting any right, title, or interest to said land or any part thereof.
4. Jurisdiction of this cause is retained by the Court for the purpose of making such other and further orders and decrees as may be necessary.